DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
	Claims 1-21 are pending. Claims 1, 2, 6, 10, 11, and 20 stand amended. Claim 21 is newly presented.

Claim Objections
Claim 21 objected to because of the following informalities:  
“granting slant angle” appears to contain a typographical error, and is considered as “grating slant angle” for purposes of examination.  
Appropriate correction is required.

Response to Arguments
As agreed during the 6/15/2022 interview, the instant amendment distinguished over the anticipation by D1 (US 20180373115 A1). However, as discussed further below, in view of D1’s teachings of the general conditions of the claims as well as expressly optimizing thickness modulation toward achieving desired fields of view, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have optimized known parameters of D1’s volume Bragg gratings, including thickness according to the teachings of D1, and thus obtained claimed field of view variations by such optimization.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The following documents may be referenced:
	D1 (US 20180373115 A1)
	D2 (US 4687720 A)
	D3 (US 20180299678 A1)
	D4 (US 20120147443 A1)

Claim 1-14, 17-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1.
Regarding claim 1, D1 teaches a waveguide display, comprising: 
a waveguide (Fig. 25, 309); and 
a grating coupler (Fig. 25, 311, 312, providing first and second fields of view) configured to couple display light into or out of the waveguide (out), the grating coupler comprising at least a first grating layer (311) and a second grating layer arranged in a stack (312), wherein the first grating layer is characterized by a first thickness (sequitur) and includes a first transmission volume Bragg grating (VBG) configured to diffract display light of a first wavelength from a first field of view of the waveguide display (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings); and 
where the second grating layer (312) is characterized by a second thickness includes a second transmission VBG (¶134, Figs. 1a, 1b, 2a) configured to diffract display light of the first wavelength from a second field of view of the waveguide display (Fig. 25).
D1 does not explicitly show that the first and second gratings thickness increase in the direction of propagation, i.e. that the second grating has a second thickness greater than the first grating, or that the second field of view is greater than the first field of view.
Since D1 explicitly shows varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240-241, ¶245, including tiling / tessellation of the field of view, optimizing thickness modulation to achieve a wide field of view), it is considered that routine experimentation in an effort to tile the field of view includes varying thickness, and thus the field of view, in regions of D1’s grating regions. 
It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim having been disclosed above by D1. Benefit of optimizing grating thickness include attaining a wide field of view, and conversely, simplified manufacture of thicker gratings can be attained when a greater field of view of the waveguide display is sought.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the first and second thicknesses of D1 toward tiling and widening the field of view, thereby attaining a second field of view greater than a first field of view, for the purpose of simplifying manufacture.
Regarding claim 2, D1 teaches the waveguide display of claim 1, but does not explicitly show wherein: the first transmission VBG is further configured to diffract display light of a second wavelength longer than the first wavelength and from a third field of view smaller than the first field of view; and the second transmission VBG is further configured to diffract display light of the second wavelength and from a fourth field of view smaller than the second field of view.
However, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously, i.e. first and second wavelengths per grating at least, while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented multiple wavelengths for each volume Bragg grating and optimized their thickness modulation, vis-à-vis field of view modulation, thus obtaining the claimed field of view relations for the multiplexed wavelengths, all while reducing the number of layers for a full color display.
Regarding claim 3, the modified D1 teaches the waveguide display of claim 1, and further discloses wherein the first grating layer and the second grating layer each include a holographic material layer (¶136, ¶190, ¶198, esp. when the gratings are in passive mode; it is noted that absent further limitation, diffraction by refractive index modulation in a material is considered a holographic material).
Regarding claim 4, the modified D1 teaches the waveguide display of claim 1, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
D1 does not explicitly show wherein: the first grating layer includes a first multiplexed VBG that includes a first plurality of transmission VBGs recorded in a first plurality of holographic recording exposures; and the second grating layer includes a second multiplexed VBG that includes a second plurality of transmission VBGs recorded in a second plurality of holographic recording exposures.
However, in view of the explicit teachings of D1, it would have been obvious to substitute the first and second gratings of Figure 25 with multiplexed Bragg gratings for the purpose of color display while reducing the number of layers and therefore the cost of manufacture.
Regarding claim 5, the modified D1 teaches the waveguide display of claim 1, and explicitly shows grating substrates for each grating (¶137), and thereby further discloses further comprising a substrate between the first grating layer and the second grating layer, the substrate transparent to visible light (¶156 and Fig. 18; see also ¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 6, the modified D1 teaches the waveguide display of claim 1, but does not explicitly show wherein the grating coupler further comprises a third grating layer in the stack, the third grating layer characterized by a third thickness greater than the second thickness and including a third transmission VBG configured to diffract display light of the first wavelength from a third field of view greater than the second field of view.
However, the claim amounts to an additional FOV tile attained by iterating the teachings of D1 (¶134), e.g. adding additional thinner gratings earlier the direction of propagation, or additional thicker gratings later in the direction of propagation.
Regarding claim 7, the modified D1 teaches the waveguide display of claim 6, further discloses wherein the third thickness is less than 100 microns (iterating as discussed above, and in view of ¶19; see also Fig. 11, ¶148).
Regarding claim 8, the modified D1 teaches the waveguide display of claim 1, and further discloses wherein: the waveguide is transparent to visible light; and the grating coupler is transparent to visible light from an ambient environment (¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 9, the modified D1 teaches the waveguide display of claim 1, and further discloses further comprising (where the tiling of Fig. 25 is implemented as Fig. 27 per ¶170) a second grating coupler configured to: couple the display light into or out of the waveguide (323, 324); or change a propagation direction of the display light within the waveguide.
Regarding claim 10, D1 teaches a waveguide display comprising: 
a waveguide (201); and 
a grating coupler (203) configured to couple display light into or out of the waveguide (Fig. 15), the grating coupler comprising a grating layer (203) that is characterized by a non-uniform thickness (¶151, a wedge) and includes at least a first region and a second region (e.g. left and right), 
wherein the first region of the grating layer (right) is characterized by a first thickness and includes a first transmission volume Bragg grating (VBG) configured to diffract display light of a first wavelength from a first field of view of the waveguide display (¶134); and 
where the second region of the grating layer (left) is characterized by a second thickness greater than the first thickness (Fig. 15) and includes a second transmission VBG configured to diffract display light of the first wavelength from a second field of view of the waveguide display (¶134).
D1 does not explicitly show that the second field of view of the waveguide display is greater than the first field of view.
Since D1 teaches that varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240-241, ¶245, including tiling / tessellation of the field of view and optimizing thickness modulation to achieve a wide field of view), it is considered that routine experimentation toward tiling of the field of view includes varying thickness, and thus the field of view, in regions of D1’s grating regions. 
Indeed, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim have been disclosed above by D1. Benefit of optimizing grating thickness include attaining a wide field of view, and conversely, simplified manufacture of thicker gratings can be attained when a greater field of view of the waveguide display is sought.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the first and second thicknesses of D1 toward tiling and widening the field of view, thereby attaining a second field of view greater than a first field of view, for the purpose of simplifying manufacture.
Regarding claim 11, D1 teaches the waveguide display of claim 10, but does not explicitly show wherein: the first transmission VBG is further configured to diffract display light of a second wavelength longer than the first wavelength and from a third field of view of the waveguide display that is smaller than the first field of view; and the second transmission VBG is further configured to diffract display light of the second wavelength and from a fourth field of view of the waveguide display that is smaller than the second field of view.
However, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously, i.e. first and second wavelengths per grating at least, while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
Thus it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have implemented multiple wavelengths for each volume Bragg grating and optimized their thickness modulation, vis-à-vis field of view modulation, thus obtaining the claimed field of view relations for the multiplexed wavelengths, all while reducing the number of layers for a full color display.
Regarding claim 12, the modified D1 teaches the waveguide display of claim 10, D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185).
D1 does not explicitly show wherein: the first region includes a first multiplexed VBG that includes a first plurality of transmission VBGs recorded in a first plurality of holographic recording exposures; and the second region includes a second multiplexed VBG that includes a second plurality of transmission VBGs recorded in a second plurality of holographic recording exposures.
However, in view of the explicit teachings of D1, it would have been obvious to substitute the multiplexed Bragg gratings for the volume Bragg gratings of Fig. 15 for the purpose of color display while reducing the number of layers and therefore the cost of manufacture.
Regarding claim 13, the modified D1 teaches the waveguide display of claim 10, and further discloses further comprising a substrate having a second non-uniform thickness (Fig. 15, ¶151, the wedge of the waveguide), wherein: the substrate has a third thickness at the first region of the grating layer and a fourth thickness at the second region of the grating layer, the third thickness greater than the fourth thickness (along the wedge).
Regarding claim 14, the modified D1 teaches the waveguide display of claim 13, and further discloses wherein the substrate and the grating layer form a combined layer characterized by a uniform thickness (Fig. 15).
Regarding claim 17, the modified D1 teaches the waveguide display of claim 10, wherein a maximum thickness of the grating 2 layer is less than 100 pm (¶19; see also Fig. 11, ¶148).
Regarding claim 18, the modified D1 teaches the waveguide display of claim 10, wherein: the waveguide is transparent to visible light; and the grating coupler is transparent to visible light from an ambient environment (¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76).
Regarding claim 19, the modified D1 teaches the waveguide display of claim 10, and further discloses further comprising a second grating coupler configured to: couple the display light into or out of the waveguide; or change a propagation direction of the display light within the waveguide (¶151, explicitly contemplating applying the varying thickness teachings to one or both of the HBE and DigiLens gratings, e.g. of Fig. 18, exhibiting many additional grating couplers ABCD, DIGI-01A, DIGI-O1B for input and output).
Regarding claim 20, D1 teaches a waveguide display, comprising: 
a waveguide (Fig. 25, 309); and 
a grating coupler (Fig. 25, 311, 312, providing first and second fields of view) configured to couple display light into or out of the waveguide (out), the grating coupler comprising: 
a plurality of grating layers arranged in a stack (311, 312), the plurality of grating layers including at least a first grating layer (311) and a second grating layer (312), and a plurality of substrates interleaved with the plurality of grating layer (¶137, a substrate for each grating), the plurality of substrates transparent to visible light (¶137; see also ¶2, ¶150, ¶201, ¶210; Figs. 14, 74-76), wherein the first grating layer (311) is characterized by a first thickness and includes a first transmission volume Bragg grating (VBG) that includes a first transmission VBG (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings) configured to diffract display light of a first wavelength from a first field of view (Fig. 25, ¶134); and 
wherein the second grating layer (312) is characterized by a second thickness and includes a second transmission VBG that includes a second transmission VBG (¶134, Figs. 1a, 1b, 2a, showing that the DigiLens elements are transmission volume Bragg gratings) configured to diffract visible light of the first wavelength from a second field of view (Fig. 25). 
D1 teaches multiplexed volume Bragg gratings for handling color propagation simultaneously while reducing the number of layers (¶185), and using such multiplexed gratings within the waveguide (as in Figs. 39A, VBG 474 is multiplexed Bragg grating per ¶185). 
It would have been obvious before the effective filing date of the claimed invention to follow the express teachings of D1 and utilize multiplexed volume Bragg gratings where required, e.g. for handling color propagation simultaneously while reducing the number of layers.
D1 does not explicitly show that the first and second gratings are characterized by different respective thicknesses, i.e. that the first and second gratings thickness increase in the direction of propagation, or that the second field of view is greater than the first field of view.
Since D1 teaches that varying the thickness of volume Bragg gratings in the direction of propagation for the purpose of tuning the field of view (¶24, ¶134, ¶240-241, ¶245, including tiling / tessellation of the field of view and optimizing thickness modulation to achieve a wide field of view), it is considered that routine experimentation toward tiling of the field of view includes varying thickness, and thus the field of view, in regions of D1’s grating regions.
Indeed, it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233 (C.C.P.A. 1955). The general conditions of the claim having been disclosed above by D1. Benefit of optimizing grating thickness include attaining a wide field of view, and conversely, simplified manufacture of thicker gratings can be attained when a greater field of view of the waveguide display is sought.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have routinely experimented with the first and second thicknesses of D1 toward tiling and widening the field of view, thereby attaining a second field of view greater than a first field of view, for the purpose of simplifying manufacture.
Regarding claim 21, where the modified D1 teaches the waveguide display of claim 1, D1 further discloses wherein the first transmission VBG and the second transmission VBG are characterized by different grating parameters such that the first transmission VBG and the second transmission VBG are configured to diffract the visible light of the first wavelength from different fields of view of the waveguide display (¶185, ¶243-244), the grating parameters including a grating period (¶219, ¶243-245, pitch maintained), a refractive index modulation (inherently modulated between first and second volume gratings), a gra¶219, ¶243-245, rolled k-vectors), a grating vector (¶219, ¶243-245, rolled k-vectors), or a combination thereof.

Claims 15 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over the modified D1 as applied to claim 10 above, and further in view of D2 and D3.
Regarding claim 15 and 16, the modified D1 teaches the waveguide display of claim 10, D1 explicitly shows a substrate having a second non-uniform thickness (Fig. 15, ¶151, the wedge of the waveguide), wherein: the substrate has a third thickness at the first region of the grating layer and a fourth thickness at the second region of the grating layer, the third thickness greater than the fourth thickness (along the wedge).
D1 does not explicitly show further comprising a polymer layer having a second non-uniform thickness that is complementary to the non-uniform thickness of the grating layer such that the polymer layer and the grating layer form a combined layer characterized by a uniform thickness the polymer layer having the second non-uniform thickness is formed by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer.
Regarding the material of the substrate, D3 indicates polymers e.g. polycarbonate are often applied for waveguides (¶185, ¶227, ¶234). It is prima facie obvious to employ suitable materials for an intended purpose, thus achieving a combined layer characterized by a uniform thickness (as in Fig. 15 of D1). See MPEP 2144.07.
The modified D1 is silent concerning the polymer layer is formed by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer.
D2 explicitly shows forming the polymer layer with non-uniform thickness by selectively desensitizing, using a non-uniform light pattern, a holographic material layer characterized by the uniform thickness; and the grating layer is formed in light sensitive portions of the holographic material layer (Fig. 3, Claim 1).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to, in an effort to attain the non-uniform thickness of Figure 15 of D1, utilized a prior art process of D3 to provide the graded thickness profile of the VBG layer of D1 and achieved a predictable diffraction and thickness result.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to COLLIN X BEATTY whose telephone number is (571)270-1255.  The examiner can normally be reached on M - F, 10am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on 5712723689.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/COLLIN X BEATTY/Primary Examiner, Art Unit 2872